Filed 2/25/13 P. v. Crumwell CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B243279

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. BA395009)
         v.

JOHN CRAFT CRUMWELL,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Ronald
H. Rose, Judge. Affirmed.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                    ______________________________
       On June 20, 2012, defendant and appellant John Craft Crumwell entered a no
contest plea to a violation of Health and Safety Code section 11352, subdivision (a), and
admitted suffering a prior conviction under the three strikes law (Pen. Code, §§ 1170.12,
subds. (a)-(d), 667, subds. (b)-(i)). Pursuant to a case settlement agreement between
defendant and the prosecution, the trial court imposed an eight-year sentence, consisting
of the midterm of four years, doubled under the three strikes law.
       Defendant filed a notice of appeal without obtaining a certificate of probable
cause. His notice of appeal states the appeal is “exclusively based on grounds that arose
after entry of the plea and do not affect the plea‟s validity.”
       This court appointed counsel to represent defendant on appeal. On January 11,
2013, appointed counsel filed a brief raising no issues. Counsel requested this court to
independently review the appellate record for arguable contentions under People v.
Wende (1979) 25 Cal.3d 436. Defendant was advised by letter of his right to file a
supplemental brief.
       Defendant filed a supplemental brief with this court on February 11, 2013, along
with a motion to augment the record with unreported, off the record proceedings, which
occurred on June 5, and June 20, 2012. Defendant raises the following issues on appeal
in his supplemental brief: (1) the burden was on the prosecution to produce admissible
evidence of his prior convictions under the three strikes law, even though defendant
admitted suffering one of the convictions as part of his plea agreement; (2) defense
counsel provided ineffective assistance of counsel because defendant informed counsel
he had not been convicted of the alleged prior offenses; (3) the trial court‟s participation
in the plea discussions led defendant to believe he had to plead or the court would
sentence him to 25 years to life in prison; (4) denial of defendant‟s motion to discharge
defense counsel on May 30, 2012, deprived defendant of the right to counsel; (5) defense
counsel was ineffective because he failed to make any challenge to the prior convictions;
(6) defense counsel should have made a motion to dismiss under section 995; and (7)
defendant was not properly advised of the consequences of his plea in 1992, and had he




                                               2
known of the dire consequences, he would not have entered a plea, although the strike
priors “are not my convictions.”
       We conclude defendant‟s claims are barred by the absence of a certificate of
probable cause. Despite the language of his notice of appeal, none of defendant‟s
arguments pertain to grounds that arose after the plea he entered on June 20, 2012. All of
his contentions challenge the validity of the plea and are therefore not cognizable in this
appeal.
       “Ordinarily, a certificate of probable cause is required to appeal from a plea of
guilty or nolo contendere (no contest). ([Pen. Code,] § 1237.5.) However, a defendant
need not obtain a certificate of probable cause if the appeal is based on „[g]rounds that
arose after entry of the plea and do not affect the plea‟s validity.‟ (Cal. Rules of Court,
rule 8.304(b)(4)(B).)” (People v. Caravajal (2007) 157 Cal.App.4th 1483, 1486.) Our
Supreme Court has “long recognized two exceptions to its requirement of a certificate of
probable cause. First, a defendant may appeal from a ruling involving a search and
seizure issue without obtaining a certificate, because an appeal from such a ruling
explicitly is authorized by section 1538.5 „notwithstanding the fact that the judgment of
conviction is predicated upon a plea of guilty.‟ ([Pen. Code,] § 1538.5, subd. (m); see
People v. Kaanehe (1977) 19 Cal.3d 1, 8.) Second, a defendant is „not required to
comply with the provisions of [Penal Code] section 1237.5 where . . . he is not attempting
to challenge the validity of his plea of guilty but is asserting only that errors occurred in
the subsequent adversary hearings conducted by the trial court for the purpose of
determining the degree of the crime and the penalty to be imposed.‟ (People v. Ward
(1967) 66 Cal.2d 571, 574 (Ward).)” (People v. Johnson (2009) 47 Cal.4th 668, 677, fn.
omitted.)
       The claims raised by defendant in his supplemental brief each arose prior to his
plea and are not reviewable in the absence of a certificate of probable cause. (People v.
Stubbs (1998) 61 Cal.App.4th 243, 244-245.) Because the motion to augment the record
on appeal also goes to matters occurring prior to the plea and relate to the validity of the
plea, the motion to augment is denied. We have completed our independent review of the


                                               3
record and find no arguable appellate contentions. The judgment is affirmed. (Smith v.
Robbins (2000) 528 U.S. 259.)




             KRIEGLER, J.




We concur:




             TURNER, P. J.




             MOSK, J.




                                           4